50 So.3d 792 (2010)
Freddie J. CASH, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-4107.
District Court of Appeal of Florida, First District.
December 29, 2010.
Freddie J. Cash, pro se, Appellant.
Bill McCollum, Attorney General, and Ian M. Cotner, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant, Freddie J. Cash, appears before this court for the ninth time in connection with his conviction of sexual battery in Duval County, Fourth Judicial Circuit case number 90-9224-CF. After reviewing the issue raised by Mr. Cash in this appeal and determining that it was without merit, this court issued a Spencer order directing Mr. Cash to show cause why he should not be prohibited from future pro se access to this court in this connection with this case. See State v. Spencer, 751 So.2d 47 (Fla.1999). After carefully reviewing Mr. Cash's response, we conclude that Mr. Cash is abusing the judicial system. Therefore, he is prohibited from further pro se filings. See Tucker v. State, 40 So.3d 920 (Fla. 5th DCA 2010); Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005).
Accordingly, in order to conserve judicial resources, we prohibit Freddie J. Cash from filing with this Court any further pro se pleadings or papers concerning Duval County, Fourth Judicial Circuit case number 90-9224-CF. The Clerk of this Court is directed not to accept any further pro se filings concerning this case. Such pleadings will be summarily rejected by the Clerk, unless they are filed by a member in good standing of The Florida Bar.
AFFIRMED; future pro se filings PROHIBITED.
BENTON, C.J., THOMAS and ROWE, JJ., concur.